Title: To James Madison from Henry Lee, March 1808
From: Lee, Henry
To: Madison, James



My dear Sir
Saturday noon 1808 Mar.

The last letr. from my family commands me to make the only effort in my power to preserve a life, the loss of which will bear me to the grave with unceasing woe.  We shd. have gone to the Bermudas where I have a fast friend who had offered me his house even purse.  But our condition with G Britain arrested my plan.  My Physician advises So. America, as New-Orleans the only place within our territory, is from its impurity of air & water rejected.
Charlestown was tried by my Wifes sister & injury resulted from it.  There was not sufficient heat & too much moisture.  The latter is the case with New orleans & The mississippi.
Brazils is dry & warm & with that government we stand on a friendly footing.  It is the only spot at this time open to a person situated as I am.
I had wished that I could have been made useful to my Country, but this wish I forego if improper, tho I confess I feel not the weight of the objection made to my proposal.
I have served in war & in peace the US.  I never asked for any office, or even favor before, from Govt. or any member of govt.  Nor shd. I do it now, but for the peculiarity of my condition.  It was done with reluctance, altho to you, in whose friendship of most men on earth, I have ever greatly relied.
I propose calling on you this evening or tomorrow some leisure hour, & then will hear Yr. decision.
I hope you continue to mend in health & that you may long enjoy that, with all other blessings.  Yrs. ever

H: Lee


P. S.  I have no idea of war with G. B. or any other nation so that there will be no interference on the score of duty to my country.

